The court dismissed the complaint in its entirety after the plaintiffs repeatedly ignored the court’s directives to have the plaintiff Lena Khavkin submit to a second physical examination, and to file a note of issue, and because the plaintiffs’ counsel failed to appear at a pretrial conference. We further note that in May 1989, the parties were served with a copy of the proposed order dismissing the complaint, and the order was entered on September 18, 1989. The plaintiffs’ counsel received a copy of the order no later than November 3, 1989, and yet did not move to vacate it until the end of September 1990.
The plaintiffs have failed to provide a reasonable excuse for their default, or for the delay in moving to vacate the default, nor can they point to any concrete evidence that the appellants treated the action as ongoing after the complaint was dismissed (see, La Buda v Brookhaven Mem,. Hosp., 98 AD2d 711, affd 62 NY2d 1014; cf., Mineroff v Macy’s & Co., 97 AD2d 535). Accordingly, the order dismissing the complaint is reinstated. Bracken, J. P., Sullivan, Rosenblatt and Miller, JJ., concur.